FROM MERRIMACK CIRCUIT COURT.
By Ch. 207, sec. 16, Gen. Stats., additional plaintiffs may be made parties to the action on such terms as the court shall order. I can see no reason why the amendment desired should not be made, and judgment rendered according to the report. The statute providing for such references, ch. 97, sec. 13, Laws of 1874, authorizes the court to render judgment on the report of the referee, which appears to be just what the court has done in this case. The exception, therefore, must be overruled.